Title: Benjamin Harrison to Virginia Delegates, 27 July 1782
From: Harrison, Benjamin
To: Virginia Delegates



Gentlemen
Virginia In Council July 27th. 1782.

A Mr. Linctot of the Illinois was appointed Indian Agent in that Country by Governor Jefferson on behalf of this State. It appears by his Accounts and some Letters of Colo. Broadheads who commanded at fort Pitt that he also acted in the same capacity (tho’ not regularly commissioned) for the continent. I wish to be inform’d whether he has received anything for that service, and beg the favor of you to make the necessary inquiry. The feeding the Garrison of York Town embarras’s us exceedingly I request you will attend particularly to it, and use your endeavours to get them taken off our hands, or a resolution pass’d that will enable the State certainly to obtain credit for the expenditures, which is so highly reasonable that no just objection can be made to it. A vessel from Providence is just arrived the Capt. reports that he call’d at Savannah, that the Enemy had evacuated it, and that Waine was in possession.
I am Gentlemen &c.
B. H.
